Citation Nr: 1634433	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sickle cell anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from March 1982 to June 1982 in the United States Army, with over one month of prior inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2015, the appellant testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In January 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA). 


FINDING OF FACT

The appellant's sickle cell anemia, a preexisting congenital disease, was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for sickle cell anemia have not been met.  
38 U.S.C.A. §§ 101, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Some disabilities, such as congenital or developmental defects, are not deemed diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c) (2015).  Under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  Congenital diseases may be service-connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, may not be service-connected in its own right.  However, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service.  VAOPGCPREC 82-90.  Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect as they are not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.

In O'Bryan v. McDonald, 771 F.3d 1376, 1380   (Fed. Cir. 2014), the Federal Circuit, noted that the phrase "[c]ongenital or developmental defects" in § 3.303(c) is ambiguous.  In resolving the ambiguity here, Federal Circuit discussed guidance provided by two VA General Counsel opinions, opinion 82-90 and 67-90.  Those opinions state that for VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  The O'Bryan Court thus held that a congenital or developmental condition that is progressive in nature,  i.e, that can worsen over time, is a disease, not a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress. 

As discussed by the Board in its January 2016 VHA request, the appellant currently has sickle cell anemia.  An enlistment examination from January 1982, dated prior to entering ACDUTRA, made no mention of any sickle cell disease, and in his concurrent Report of Medical History, the appellant denied any symptoms of any kind.  In May 1982, the appellant was hospitalized for over a week with cold-like symptoms, including a sore throat and fever.  Hemoglobin on admission was 1.6 grams, and a screen for sickle cell was positive for sickle cell trait.  In June 1982, the appellant was honorably discharged from service, and while he has contended that he was discharged due to sickle cell anemia, the record reflects that the discharge was related to poor performance.  The Board requested the VHA examiner to opine on the matters of whether sickle cell disease preexisted service and if so, whether it worsened beyond its natural progression during service.  The examiner was also asked to discuss the differences between sickle cell trait and sickle cell anemia.

In the April 2016 VHA medical opinion, the physician stated that sickle cell disease is a preexisting, congenital disease.  The ßS gene is inherited in an autosomal codominant fashion.  The sickle cell syndromes include all conditions in which the ßS is inherited, including sickle cell trait.  The physician explained that various factors may modify the presentation of the disease, including physiologic changes and multiple genetic poly morphisms and mutations.  In the opinion, the physician further explained that sickle cell disease may worsen over time, and exacerbations may be precipitated by factors such as dehydration, cold temperatures, exercise, or stress.  The disease is multisystem, and can affect the lungs, central nervous system, cardiovascular system, genitourinary system, spleen, eyes, and skin.  The physician explained the differences between sickle cell trait and sickle cell disease.

The Board thus finds that the appellant's sickle cell disease constitutes a preexisting, congenital disease.  However, the fact that the appellant's service consists of inactive service and ACDUTRA requires additional legal analysis.
A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470   (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id. Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46   (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Id. 

Here, prior to the period of ACDUTRA at issue, the appellant had over one month of prior inactive service during which "veteran" status was not obtained.  Thus, 
although the appellant underwent a January 1982 entrance examination prior to his period of ACDUTRA, the presumption of soundness does not attach in the absence of having attained "veteran" status through a prior period of service.  Smith, 24 Vet. App. at 45-46. 

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174. There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175.

In this regard, the April 2016 VHA physician opined that the disease was not worsened beyond its natural progression by service.  The physician noted that during ACDUTRA, the appellant suffered one episode of acute, painful, vaso-occlusive crisis, which is the "stereotypical" and "most common complication" of sickle cell disease.  He stated, "one episode of pain crisis unlikely changes the natural progress of sickle cell disease.  If patient had recurrent episode of pain crisis from military service, that could potentially lead to permanent organ damage listed below.  Then patient might have permanent increased severity of disease due to complication of the disease."  

The remainder of the post-service medical record does not address whether the appellant's congenital sickle cell disease worsened in service beyond the natural progression of the disease.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The appellant has the burden to demonstrate that he experienced a permanent increase in disability beyond the natural progress of the disease during his period of ACDUTRA.  However, no such showing has been made.  By contrast, the April 2016 VHA opinion that the sickle cell disease was not aggravated by service is adequate for the purposes of adjudication.  The examiner reviewed the claims file, including the service treatment records (STRs) and contentions of service connection.  The examiner based his conclusions on the file, the appellant's diagnostic reports, and medical literature.  The examiner reviewed and accepted the appellant's reported history and symptoms regarding sickle cell anemia in rendering the opinion, and provided a rationale for the conclusions reached.

The Board has also considered the appellant's own contentions that his sickle cell anemia was aggravated by service.  Although he is competent to report his symptoms, the matter of whether a congenital condition worsened during service beyond the natural progress of the disease is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the appellant's statements are not based on medical training and/or experience, his assertions cannot be used to substantiate the claim.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by an August 2011 letter.  Moreover, at the October 2015 hearing, the undersigned clarified the issue on appeal and identified potentially relevant additional evidence that the appellant may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the appellant's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  An appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issue under consideration.

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for sickle cell anemia is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


